Citation Nr: 0422057	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  04-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to service-connected residuals of a 
gunshot wound to the right great toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from November 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).  

As a preliminary matter, the Board notes that the RO has 
characterized the issue as service connection for sensory 
disturbance of the right foot (ankle) proximal to gunshot 
wound as secondary to service-connected disability of one-
half linear scar on the lateral side of the right great toe, 
residuals of gunshot wound.  However, from the veteran's 
statements, the Board finds that it does not appear that the 
veteran is limiting his claim for service connection for a 
right ankle disability to neurological or sensory 
symptomatology.  As such, the Board has recharacterized the 
issue more broadly in light of the contentions and the 
veteran's claim in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to service 
connection for a right ankle disorder, claimed as secondary 
to service-connected residuals of a gunshot wound to the 
right great toe.  

The Board notes that service connection was established for 
residuals of a gunshot wound to the right great toe in 
December 1953.  In July 2003, the veteran asserted that the 
residuals of the gunshot wound had worsened and affected his 
right ankle.  He maintained that his ankle gave out when he 
walked, causing him to fall.  In August 2003, he reported 
that his right ankle had considerable pain that increased 
with walking, as well as prolonged standing and driving.  

The Board notes that the veteran was afforded a VA 
examination in August 2003 for what appears primarily to be 
an examination of his service-connected right great toe 
gunshot wound residuals.  The examination of the right ankle 
appears to be limited to essentially a neurological 
examination of the right lower extremity and particularly, 
the right foot, and there does not appear to be any specific 
findings or diagnosis of an actual right ankle disorder.  
Further, x-rays were obtained specifically of the right foot 
and not necessarily of the right ankle.  Additionally, the 
record contains a subsequent November 2003 Report of Contact 
between RO personnel and the August 2003 examiner which 
addressed only the neurological findings reported at the time 
of that examination.  Specifically, the examiner reportedly 
expressed the opinion that the neurological findings proximal 
to the right great toe gunshot wound are unrelated to the 
gunshot wound.  In light of the foregoing and particularly 
since the veteran's claim for service connection for a right 
ankle disorder potentially encompasses more than the 
neurological aspects of any such current disability, the 
Board finds that a more comprehensive VA examination is in 
order.  

The Board has thus, determined that obtaining a VA 
examination would be of assistance in this case.  Therefore, 
in order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this case is 
REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine whether he has any current 
right ankle disorder that is 
etiologically related to residuals of a 
gunshot wound to the right great toe.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is specifically requested:

(a) Identify any current right 
ankle disorder;

(b) As to each right ankle 
disorder currently diagnosed, 
indicate whether it is at least 
as likely as not that the 
disorder is etiologically 
related to residuals of a 
gunshot wound to the right 
great toe incurred during 
active service, or otherwise to 
the veteran's military service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then review the record 
and readjudicate the veteran's claim.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




